Citation Nr: 0716999	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  03-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION


The veteran had active military service from April 1961 to 
April 1963. He also had several years of service with the 
Army Reserves.  This matter arises from a February 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the matter to the Appeals Management 
Center in May 2004 for the purpose of obtaining additional 
evidence.

In April 2005, the Board denied the veteran's service 
connection claim for bilateral hearing loss.  Subsequently, 
the veteran filed a timely appeal of that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's representative filed a 
Joint Motion for Remand, requesting that the Court vacate the 
Board's April 2005 decision and remand the issue for further 
development.  In November 2006, the Court granted the motion, 
vacated the April 2005 decision, and remanded the case to the 
Board for proceedings consistent with the Joint Motion for 
Remand.

Additional evidence from the veteran was received in April 
2007 along with a waiver of initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the November 2006 Court Order, further 
development is required.  As noted in the Joint Motion for 
Remand, a VA examination is necessary because the Board 
failed to provide the veteran with a medical nexus opinion 
based on all evidence of record.  



The record contains favorable opinions from private 
physicians, Dr. Fuller and Dr. McLaughlin.  The record also 
contains two unfavorable VA opinions.  It was noted that the 
VA medical opinions did not consider all of the positive 
medical evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiological examination in order to 
ascertain the etiology of bilateral 
hearing loss.  The claims folder should be 
made available to the examiner for review 
prior to the examination.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that bilateral 
hearing loss is related to service.  The 
examiner should reconcile any opinion with 
the service medical records, to include a 
February 1963 separation examination 
report; a May 1965 audiological 
examination report (reserve service); VA 
examination reports dated in August 2001 
w/ January 2002 addendum; July 2004 VA 
examination report; Dr. Fuller's opinions 
dated in July 2003 and January 2004; and 
Dr. McLaughlin's opinions dated in June 
2004 and April 2007.  A complete rationale 
should be provided for any proffered 
opinion.

2.  Upon completion of the above requested 
development, the RO should readjudicate 
the veteran's service connection claim for 
bilateral hearing loss, taking into 
account any newly obtained VA examination 
report and etiology opinion.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




